DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4, 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance: Sharivker et al. US 2012/0009027 (hereafter—Sharivker--) is the closest art of record.
In regards to claims 1, 18 and 21, Sharivker discloses (as in Figures 1-5) a replaceable milling head (14) rotatable in a cutting direction about a longitudinal central axis defining a forward direction (machining end) and an opposite rearward direction (shank end), the milling head (14) comprising: a cutting portion (refer to portion that includes four end cutting edges and four peripheral cutting edges), comprising: an abutment surface (30), facing in the rearward direction (see Figure 5) and extending annularly about the central axis (see Figure 3); a peripheral surface (refer to the peripheral surface 18 where the four peripheral cutting edges are disposed at) extending forward (see Figure 5) from the abutment surface (30); a plurality of chip removal flutes (16) extending along the peripheral surface (see Figueres 1-3); a plurality of cutting edges (as on Figure 2, refer to the at least four end cutting edges and four peripheral cutting edges), each extending along a respective chip removal flute (16); and a first and second key actuating portions (20) formed on radially opposite sides of the peripheral surface (18, as on Figures 4-5), each of the first and second key actuating portions (20) comprising: a rearward-facing top shoulder (see annotated Figure 5 below); a forward-facing bottom shoulder (see annotated Figure 5 below) located rearward of the top shoulder (see annotated Figure 5 below); and a bracing surface (see annotated Figure 5 below) extending between the top shoulder (see annotated Figure 5 below) to the bottom shoulder (see annotated Figure 5 below); and a threaded coupling portion (22), extending rearward of the abutment surface (30); wherein at least one cutting edge (refer to the cutting edge, indicated by the dashed line on annotated Figure 5 below) has an active rear cutting edge portion (as in annotated Figure 5 below) located axially rearward of at least one of the top shoulders (as shown on annotated Figure 5 below, note that since the rear cutting edge portion below, extends axially rearward beyond the at least one of the top shoulders, then it is located axially rearward from the top shoulders). 

    PNG
    media_image1.png
    745
    793
    media_image1.png
    Greyscale

Regarding claim 1, Sharivker fails to disclose that the at least one chip removal flutes intersect at least one of the bottom shoulders.  More specifically, note that Sharivker’s flutes intersect at least one of the bracing surfaces but not all the way to the one of the bottom shoulders in such a way that they intersect with at least one of the bottom shoulders.
A modification of the device of Sharivketo have the at least one chip removal flutes intersect at least one of the bottom shoulders would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Regarding claim 18, Sharivker fails to disclose that the at least one active rear cutting edge portion extends axially rearward of at least one of the bottom shoulders.  More specifically, note that Sharivker’s rear active cutting edge portion extend axially rearward of at least one of the bracing surfaces but not all the way to and passing the one of the bottom shoulders in such a way that they extend axially rearward of at least one of the bottom shoulders.
A modification of the device of Sharivketo have the at least one active rear cutting edge portion extends axially rearward of at least one of the bottom shoulders would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Regarding claim 21, Sharivker fails to disclose that all the chip removal flutes intersect with the abutment surface.  More specifically, note that Sharivker’s flutes intersect at least one of the bracing surfaces but since they do not extend all the way to the abutment surface, they do intersect with the abutment surface.
A modification of the device of Sharivketo have all the chip removal flutes intersect at least one of the bottom shoulders would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722